          Case 3:19-cv-03602-LB Document 37 Filed 10/10/19 Page 1 of 2



 1   MICHAEL W. SOBOL (State Bar No. 194857)
     msobol@lchb.com
 2   ROGER N. HELLER (State Bar No. 215348)
     rheller@lchb.com
 3   SARAH R. LONDON (State Bar No. 267083)
     slondon@lchb.com
 4   DANIEL E. SELTZ (pro hac vice granted)
     dseltz@lchb.com
 5   AVERY S. HALFON (pro hac vice granted)
     ahalfon@lchb.com
 6   LIEFF CABRASER HEIMANN & BERNSTEIN, LLP
     275 Battery Street, 29th Floor
 7   San Francisco, CA 94111-3339
     Telephone: 415.956.1000
 8   Facsimile: 415.956.1008

 9   DANIEL M. HATTIS (State Bar No. 232141)
     dan@hattislaw.com
10   PAUL KARL LUKACS (State Bar No. 197007)
     pkl@hattislaw.com
11   HATTIS & LUKACS
     400 108th Ave NE, Ste. 500
12   Bellevue, WA 98004
     Telephone: (425) 233-8650
13   Facsimile: (425) 412-7171

14   Attorneys for Plaintiffs and the Proposed Class

15                                   UNITED STATES DISTRICT COURT

16                             NORTHERN DISTRICT OF CALIFORNIA

17

18   IAN VIANU and IRINA BUKCHIN, on                   Case No. 3:19-cv-03602-LB
     behalf of themselves and all others
19   similarly situated,                               PLAINTIFFS’ CERTIFICATE OF
                                                       INTERESTED ENTITIES
20                     Plaintiffs,

21   v.

22   AT&T MOBILITY LLC,

23                     Defendant.

24

25

26

27

28
                                                                  PLAINTIFFS’ CERTIFICATE OF INTERESTED
     1847506.1                                                                                  ENTITIES
                                                                                CASE NO. 3:19-CV-03602-LB
          Case 3:19-cv-03602-LB Document 37 Filed 10/10/19 Page 2 of 2



 1               Pursuant to Civil L.R. 3-15, the undersigned certifies that as of this date, other than the

 2   named parties, there is no such interest to report.

 3
     Dated: October 10, 2019                     Respectfully submitted,
 4

 5                                               LIEFF CABRASER HEIMANN & BERNSTEIN, LLP

 6                                               By: /s/ Roger N. Heller
                                                    Michael W. Sobol (State Bar No. 194857)
 7                                                  Roger N. Heller (State Bar No. 215348)
                                                    Sarah R. London (State Bar No. 267083)
 8
                                                    Daniel E. Seltz (pro hac vice granted)
 9                                                  Avery S. Halfon (pro hac vice granted)
                                                    LIEFF CABRASER HEIMANN & BERNSTEIN,
10                                                  LLP
                                                    275 Battery Street, 29th Floor
11                                                  San Francisco, CA 94111-3339
12                                                  Telephone: 415.956.1000
                                                    Facsimile: 415.956.1008
13
                                                     Daniel M. Hattis (State Bar No. 232141)
14                                                   Paul Karl Lukacs (State Bar No. 197007)
                                                     HATTIS & LUKACS
15                                                   400 108th Ave NE, Ste. 500
16                                                   Bellevue, WA 98004
                                                     Telephone: (425) 233-8650
17                                                   Facsimile: (425) 412-7171

18                                                   Attorneys for Plaintiffs and the Proposed Class
19

20

21

22

23

24

25

26

27

28
                                                                           PLAINTIFFS’ CERTIFICATE OF INTERESTED
     1847506.1                                           -1-                                             ENTITIES
                                                                                         CASE NO. 3:19-CV-03602-LB
